Exhibit 10.1

Business Lease

THIS AGREEMENT, entered into this 16th day of December, 2008, between E & E
Investments, a Florida General Partnership, 85 SW 52nd Avenue, Ocala, Florida
34474, hereinafter called the lessor, party of the first part, and Intellon
Corporation, 5100 W Silver Springs Blvd, Ocala, FL 34474, of the County of
Marion and State of Florida, hereinafter called the lessee or tenant, party of
the second part:

WITNESSETH, That the said lessor does this day lease unto said lessee, and said
lessee does hereby hire and take as tenant approximately 24,400 sq ft of office
and warehouse space located at Units 100-600 of 5100 W Silver Springs Blvd.,
Ocala, FL 34474, which is a portion of Lot “1”, Block “C” of the Ocala Airport
Commerce Center situated in Ocala, Marion County, Florida, to be used and
occupied by the lessee as office and light manufacturing and for no other
purposes or uses whatsoever, for the term of one (1) year, beginning the 1st day
of January, 2009, and ending the 31st day of December, 2009, at and for the
agreed total rental of ($197,266.59) One Hundred Ninety-Seven Thousand, Two
Hundred Sixty-Six and 59/100 Dollars, plus sales tax, payable at $18,333.33 per
month plus all sales tax for the month of January 2009 and $16,266.66 per month
plus all sales tax for a period February 1, 2009 through December 31, 2009.
First payment is due January 1, 2009 ($19,524.99).

All payments to be made to the lessor on the first day of each and every month
in advance without demand at the office of E & E Investments, 85 SW 52nd Ave in
the City of Ocala, FL 34474 or at such other place and to such other person, as
the lessor may from time to time designate in writing.

The following express stipulations and conditions are made a part of this lease
and are hereby assented to by the lessee:

FIRST: The lessee shall not assign this lease, nor use the same, or any part
thereof, nor permit the same, or any part thereof, to be used for any other
purpose than as above stipulated, nor make any alterations therein, and all
additions thereto, without the written consent of the lessor, and all additions,
fixtures or improvements which may be made by lessee, except movable office
furniture, shall become the property of the lessor and remain upon the premises
as a part thereof, and be surrendered with the premises at the termination of
this lease. Unless said additions, fixtures, or improvements can be removed by
lessee without damage to the premises.

SECOND: All personal property placed or moved in the premises above described
shall be at the risk of the lessee or owner thereof, and lessor shall not be
liable for any damage to said personal property, lessee arising from the
bursting or leaking of water pipes, or from any act of negligence of any
co-tenant.

THIRD: That the tenant shall promptly execute and comply with all statutes,
ordinances, rules, orders, regulations and requirements of the Federal, State
and City Government and of any and all their Departments and Bureaus applicable
to said premises, for the correction, prevention, and abatement of nuisances or
other grievances, in, upon, or connected with said premises during said term.

FOURTH: In the event the premises shall be destroyed or so damaged or injured by
fire or other casualty during the life of this agreement, whereby the same shall
be rendered untenantable, then the lessor shall have the right to render said
premises tenantable by repairs within ninety days therefrom. If said premises
are not rendered tenantable within said time, it shall be optional with either
party hereto to cancel this lease, and in the event of such cancellation the
rent shall be paid only to the date of such fire or casualty. The cancellation
herein mentioned shall be evidenced in writing. The rent shall be reduced pro
rata to the extent the premises are untenantable.

FIFTH: The prompt payment of the rent for said premises upon the dates named and
the faithful observance of the rules and regulations printed upon this lease,
and which are hereby made a part of this covenant, are the conditions upon which
the lease is made and accepted and any failure on the part of the lessee to
comply with the terms of said lease, or any of said rules and regulations now in
existence, shall at the option of the lessor, work a forfeiture of this
contract, and all of the rights of the lessee hereunder.

SIXTH: If the lessee shall abandon or vacate said premises before the end of the
term of this lease, or shall suffer the rent to be in arrears, the lessor may,
at his option, forthwith cancel this lease or he may enter said premises as the
agent of the lessee, without being liable in any way therefore, and relet the
premises as the agent of the lessee, at such price and upon such terms and for
such duration of time as the lessor may determine, and receive the rent
therefore, applying the same to the payment of



--------------------------------------------------------------------------------

the rent due by these presents, and if the full rental herein provided shall not
be realized by lessor over and above the expenses to lessor in such re-letting,
the said lessee shall pay any deficiency, and if more than the full rental is
realized lessor will pay over to said lessee the excess of demand.

SEVENTH: [Deleted]

EIGHTH: The lessee agrees that he will pay all charges for rent, gas,
electricity or other illumination, and for all water used on said premises, and
should said charges for rent, light or water herein provided for at any time
remain due and unpaid for the space of five days after the same shall have
become due, the lessor may at its option consider the said lessee tenant at
sufferance and immediately re-enter upon said premises and the entire rent for
the rental period then next ensuing shall at once be due and payable.

NINTH: [Deleted]

TENTH: [Deleted]

ELEVENTH: The lessor, or any of his agents, shall have the right to enter said
premises during all reasonable hours, to examine the same to make such repairs,
additions or alterations as may be deemed necessary for the safety, comfort, or
preservation thereof, or of said building, or to exhibit said premises, and to
put or keep upon the doors or windows thereof a notice “FOR RENT” at any time
within thirty (30) days before the expiration of this lease. The right of entry
shall likewise exist for the purpose of removing placards, signs, fixtures,
alterations, or additions, which do not conform to this agreement, or to the
rules and regulations of the building.

TWELFTH: Lessee hereby accepts the premises in the condition they are in at the
beginning of this lease and agrees to maintain said premises in the same
condition, order and repair as they are at the commencement of said term,
excepting only reasonable wear and tear arising from the use thereof under this
agreement, and to make good to said lessor immediately upon demand, any damage
to water apparatus, or electric lights or any fixture, appliances or
appurtenances of said premises, or of the building, caused by any act of neglect
of lessee, or of any person or persons in the employ or under the control of the
lessee.

THIRTEENTH: It is expressly agreed and understood by and between the parties to
this agreement, that the landlord shall not be liable for any damage or injury
by water, which may be sustained by the said tenant or other person or for any
other damage or injury resulting by reason of the breakage, leakage, or
obstruction of the water, sewer or soil pipes, or other leakage in or about the
said building.

FOURTEENTH: If the lessee shall become insolvent or if bankruptcy proceedings
shall be begun by or against the lessee, before the end of said term the lessor
is hereby irrevocably authorized at its option, to forthwith cancel this lease,
as for a default. Lessor may elect to accept rent from such receiver, trustee,
or other judicial officer during the term of their occupancy in their fiduciary
capacity without effecting lessor’s rights as contained in this contract, but no
receiver, trustee or other judicial officer shall ever have any right, title or
interest in or to the above described property by virtue of this contract.

FIFTEENTH: Lessee hereby waives and renounces for himself and family any and all
homestead and exemption rights he may have now, or hereafter, under or by virtue
of the constitution and laws of the State of Florida, or of any other State, or
of the United States, as against the payment of said rental or any portion
hereof, or any other obligation or damage that may accrue under the terms of
this agreement.

SIXTEENTH: This contract shall bind the lessor and its assigns or successors,
and the heirs, assigns, administrators, legal representatives, executors or
successors as the case may be, of the lessee.

SEVENTEENTH: It is understood and agreed between the parties hereto that time is
of the essence of this contract and this applies to all terms and conditions
contained herein.

EIGHTEENTH: It is understood and agreed between the parties hereto that written
notice mailed or delivered to the premises leased hereunder shall constitute
sufficient notice to the lessee and written notice mailed or delivered to the
office of the lessor shall constitute sufficient notice to the Lessor, to comply
with the terms of this contract.

NINETEENTH: The rights of the lessor under the foregoing shall be cumulative,
and failure on the part of the lessor to exercise promptly any rights given
hereunder shall not operate to forfeit any of the said rights.



--------------------------------------------------------------------------------

TWENTIETH: It is further understood and agreed between the parties hereto that
any charges against the lessee by the lessor for services or for work done on
the premises by order of the lessee shall be considered as rent due and shall be
included in any lien for rent due and unpaid.

TWENTY-FIRST: Lessee may erect signage and other advertising as permitted by
applicable law and the restrictive covenants, if any, which control use of the
subject property subject to lessor approval.

TWENTY-SECOND: It is further understood the Lessor shall be responsible for
maintaining the premises during the term of this Lease including the following:
The exterior of the building (except glass cleaning), all structural components
(including roofing and moisture intrusion), replacement of heating-air
conditioning units, piping and electrical components (except light bulbs and
power upgrades).

TWENTY-THIRD: Lessee agrees to maintain the operation of the interior of the
premises, including operational maintenance of heating-air conditioning systems,
plumbing & electrical (except fixture replacement & repairs).

TWENTY-FOUR: Lessee further agrees to be responsible for insect and pest
control, except termites.

TWENTY-FIVE: In connection with any litigation or arbitration, including
appellate proceedings, arising out of this agreement, the prevailing party shall
be entitled to recover reasonable attorney’s fees and costs.

TWENTY-SIX: Lessor shall carry casualty insurance covering the building, and
both the Lessor and Lessee shall carry general liability insurance with limit of
not less than $500,000 per occurrence covering bodily injury and property
damage, each covering the other as an additional insured.

IN WITNESS WHEREOF, the parties hereto have hereunto executed this instrument
for the purpose herein expressed, the day and year above written.

Signed, sealed and delivered in the presence of:

 

/s/ Pat Stephens

     E&E Investments

/s/ Gail Jones

    

/s/ George D. Edwards

As to Lessor      George Edwards, General Partner      Lessor

/s/ Larissa Cochron

     Intellon Corporation

 

     By:  

Charles E. Harris - CEO

As to Lessee        Lessee

 

-3-